Atkinson, J.
(concurring specially) * : I concur in the judgment of reversal, but I dissent from that part of the first opinion which holds that, in default of an answer by the accused, section 402 of the General Statutes of 1901 contemplates a “regular and orderly proceeding to hear, weigh and determine the evidence.”
The judgment should be reversed because the accusation was verified upon information and belief only. Section 399 contemplates that it be sworn to positively. I regard section 402 as plain and unambiguous. To my mind, it plainly says that if the accused fail to answer the court shall render judgment on the *241accusation; contemplating always, however, as heretofore suggested, that the accusation shall be sworn to positively.
The rule stated in the first opinion, that, upon default of the accused a hearing becomes necessary, is judicial legislation, unauthorized, and I cannot give my assent to it, however much I might wish the provision for a hearing to be the law. What shall constitute the proceedings in disbarment is a matter for legislative determination. The legislature has declared itself in plain and unmistakable terms. This court has no authority to amend legislative enactments ; and this the opinion of Mr. Justice Greene undertakes, in effect, to do.